*Judge Wood
delivered the opinion of the court:
It is admitted by all that a discretionary power vested in the court to settle controversies of this nature in the manner proposed by this motion, would very greatly add to.the probability of doing; *353•substantial justice between the parties. In the hurried terms of the Supreme Court on the circuit, it is extremely difficult, consistent with other business, to devote the time necessary to a single case of this character, which certain and impartial justice would seem to require; and besides, the jury is frequently composed of men not.familiar with the investigation of accounts, and they are not, therefore, although desirous of doing so, calculated ■to arrive at correct results; they must, at all events, be slow in their deliberations, and not unfrequently to the great inconvenience of the court. This power of reference has been sometimes ■exercised, but it has been by consent of .parties. In the absence of this consent, we are satisfied we have not the authority, for the constitution of Ohio, and the laws in pursuance thereof, give to either party the right to submit his cause to a jury for trial, and to grant this motion would be to deprive the plaintiff of that right.
The difficulties arising in cases of this kind, however, may be avoided by a resort to a court of equity, which has concurrent jurisdiction with the courts of law in cases of this description. Those long and perplexing accounts might then be referred to a •competent master, and be far more satisfactorily adjusted.
Motion refused at defendants’ costs, and case remanded.